                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


UNITED STATES OF AMERICA                     )
                                             )
                                             )          CR119-125
                                             )
MICHAEL VENETEZ MCRAE                        )


                                        ORDER



       After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 40.) Although nothing in the objections undermines the recommendation, familiarity

with which is presumed, the Court will briefly address one argument.

       Defendant argues the Magistrate Judge erred by not recommending suppression of

Defendant's admission "I use cocaine, I do have cocaine, and I have multiple cocaine

charges." (Durand Body Camera, doc. no. 25-1, disc 3, 02:05-05:00.) The Magistrate Judge

found Defendant made this admission "unexpectedly, voluntarily, and without the deputies

asking any questions they should have known would elicit an incriminating response." (Doc.

no. 38, p. 9.) Defendant argues he made these statements in response to two questions posed

by the deputies in the conversation preceding his admission.

       The first is Richmond County Sheriff Deputy Ty Dailey's query "If you didn't do

anything why are you doing this?" (Durand Body Camera, 02:55-03:15.) Deputy Dailey

asked this question one minute and fifty-five seconds before Defendant's admission, while

Defendant was rolling around on the ground and crying while telling his brother, who was on
the phone, he did nothing wrong and yet Ms. Labrisha Keller had called the police. (Id. at

02:40-02:55.) Defendant responded to Deputy Dailey "This [] hurts man, you just don't

know." (Id. at 02:55-03:05.) Deputy Dailey replied, "What hurts?" and Deputy Charles

Durand, not Defendant, answered "Going to jail," and Defendant resumed the conversation

with his brother. (Id at 03:00-03:45.) The "going to jail" reference concerns Defendant's

previously stated belief he was going to jail because of outstanding probation violation

warrants. (Id. at 01:00-01:10.)

       This first question does not warrant suppression of the cocaine admission for two

reasons. First, the question did not elicit the cocaine admission. Instead, Defendant

responded he was upset because "it hurts." Nearly two minutes of conversation elapsed

between this question and the cocaine admission. Second, even if Defendant made the

cocaine admission in direct response to this first question, which he did not, the admission

was unrelated, unexpected, and not reasonably foreseeable. Deputy Dailey broadly asked

why Defendant was throwing a tantrum if he had done nothing wrong. At the time of this

question. Deputy Dailey knew only that Ms. Keller had requested police assistance for a

domestic disturbance and Defendant believed he had outstanding warrants for unspecified

probation violations. There had been no mention by anyone of cocaine or other drug usage,

possession, or prior convictions. Because Defendant's cocaine admission was voluntary,

unrelated, unexpected, and not reasonably foreseeable, there is no basis for suppression.'

       'See, e.g.. United States v. Smalls. 342 F. App'x 505, 509 (11th Cir. 2009) (rejecting
suppression of incriminating statement concerning gun ownership as voluntary and unexpected
response to official's accusation of defendant lying, in context of defendant's earlier denial of
there being any guns in apartment); United States v. Castro. 723 F.2d 1527, 1530-32 (11th Cir.
1984) (rejecting suppression of incriminating bribery statement made in response to question
"What is going on here?" because question related to apparent drug activity and not bribery),
abrogated on other grounds by United States v. Phillips. 812 F.3d 1355, 1359 (11th Cir. 1987);
      Deputy Dailey posed the second question ten seconds before Defendant's cocaine

admission, when Defendant had just completed the phone conversation with his brother and

was speaking with Deputy Durand about his brother's impending arrival to pick up

Defendant's belongings. Deputy Dailey asked, "What are your warrants for?" (Id, 03:15-

04:45.)   Deputy Durand and Defendant answered simultaneously the arrest warrants

concerned probation violations, consistent with Defendant's earlier statement to Deputy

Durand of there being several such warrants. (Id at 01:00-01:10, 04:40-04:45.) Defendant

elaborated he might have additional warrants based on prior accusations made by Ms. Keller.

(Id at 04:40-04:52.) Deputy Dailey replied "Well, pick up your phone and let's go down

there so we can figure out what it's all about," thereby referencing the need to determine

whether Defendant had outstanding arrest warrants. (Id) Only after this statement by

Deputy Dailey did Defendant blurt out "I use cocaine, I do have cocaine, and I have multiple

cocaine charges." (Id at 02:05-05:00.) Defendant made this admission unexpectedly and

voluntarily, and not in response to Deputy Dailey inquiring about the nature of Defendant's

warrants. Deputy Dailey could not have known such an innocuous question would elicit an

incriminating response.

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion, OVERRULES Defendant's objections, DENIES AS MOOT

Defendant's original motion to suppress, (doc. no. 20), and GRANTS IN PART and

DENIES IN PART Defendant's supplemental motion to suppress,(doc. no. 29). The Court

does not suppress(1)the cocaine, magazine, and guns;(2)Defendant's admission of cocaine

United States v. McDaniek 463 F.2d 129, 136 (rejecting suppression of admission conceming
marijuana trafficking as voluntary, unexpected answer to question whether defendant submitted
burlap sacks to U.S. Customs for inspection at border).
use and possession; and (3) the questions and answers concerning type, description, and

location of the missing gun. The Court suppresses all other statements, whether inculpatory

or exculpatory, the prosecution may seek to introduce at trial.

       SO ORDERED this                 day of February, 2020, at Augusta, Georgia.




                                            J.RA      HALL, GHIEF JUDGE
                                            UNITED SSTATES DISTRICT COURT
                                                          DISTRICT OF GEORGIA
